Citation Nr: 0842945	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from November 1968 to 
November 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Tiger Team Special Processing Unit at the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which then transferred jurisdiction of the case to the 
RO in Oakland, California.  The veteran subsequently moved to 
the Philippines and was within the jurisdiction of the RO in 
Manila, the Republic of the Philippines.  In August 2008, the 
Board received a letter from the veteran in which he listed a 
new temporary mailing address in El Paso, Texas; thus, it 
appears he currently resides within the jurisdiction of the 
Waco, Texas VARO.       

In the June 2002 rating decision, the RO denied the veteran's 
application to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran 
subsequently filed a timely appeal.  By a January 2005 
decision, the Board reopened the veteran's claim for service 
connection for PTSD and remanded it to the RO for additional 
development.  For the reasons explained below, it is again 
necessary to return this case to the RO for further 
development.  This appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required.    

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2004.  A copy of 
the transcript of that hearing is of record.  


REMAND

The veteran contends that he has PTSD due to in-service 
stressors.  Specifically, he notes that was aboard the USS 
Kitty Hawk during a race riot.  According to the veteran, a 
group of African-Americans moved through the ship, 
compartment by compartment, attacking people.  The veteran 
reports that he and others had to defend themselves using 
knives and clubs, and that there were two casualties.  
Additional stressors include an incident wherein an airman 
was sucked into an A-7 jet engine and cut into pieces, and an 
incident in which a helicopter's wheel well exploded while an 
airman was setting a chock against the wheel.  The airman was 
killed and his blood and brain tissue were blasted onto the 
veteran and the windshield he was cleaning.  At the veteran's 
September 2004 Travel Board hearing, he identified 
individuals as witnesses to this last event.  Thus, in the 
January 2005 remand decision, the Board noted that given that 
the veteran had identified witnesses to one of his alleged 
stressors, he needed to be given the opportunity to attempt 
to contact those witnesses in order to obtain verification of 
the alleged stressor, and the RO was directed to make the 
appropriate attempt to verify that stressor and any other 
alleged stressor provided sufficient information was obtained 
from the veteran.  

Pursuant to the Board's January 2005 remand decision, the RO 
sent a letter to the veteran in February 2005 and requested 
that he provide statements from the individuals who had 
witnessed the alleged incident where an airman was killed 
while the he was cleaning a windshield.  In a letter from the 
veteran, received by the RO in February 2005, the veteran 
stated that did not know the whereabouts of the 
aforementioned witnesses.     

In order to confirm the veteran's alleged stressors, the RO 
sent the veteran's stressor information to the U.S. Army 
Armed Services Center for Unit Records Research (CURR) (now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)), for verification.  The RO noted that according to 
the veteran, in 1974 or 1975, there was a riot on the USS 
Kitty Hawk.  The veteran also maintained that he witnessed an 
airman get sucked into a jet engine, and that he saw a wheel 
explode and kill an airman, whose body parts flew onto him.  
CURR replied that they researched the 1972 to 1975 histories 
submitted by the USS Kitty Hawk and that they were able to 
verify the occurrence of a riot aboard the USS Kitty Hawk on 
October 12, 1972, at which time chains, wrenches, bars, 
broomsticks, and other dangerous weapons were used.  Three 
men were seriously injured during the riot.  They noted that 
they were unable to locate information concerning a riot 
aboard the Kitty Hawk between 1973 and 1975.  CURR also noted 
that for additional research into the veteran's stress 
incident, a specific date within a 60-day time period of each 
incident needed to be provided.      

In this case, the veteran has provided different dates for 
his period of time on the USS Kitty Hawk.  In a VA Form 21-
4138, Statement in Support of Claim, dated in August 1997, 
the veteran noted that he served aboard the USS Kitty Hawk in 
1973.  In his September 2004 Travel Board hearing, he 
reported that he served aboard the USS Kitty Hawk from 1973 
to 1975.  In addition, in a private medical statement dated 
in June 2008, Joseph Gene G. Ponio, M.D., a psychiatrist, 
noted that according to the veteran, he was aboard the USS 
Kitty Hawk in 1972 when a racial riot broke out on ship.  In 
this regard, the Board has reviewed the veteran's personnel 
records.  The records show that from March to May 1972, the 
veteran served aboard the USS Ticonderoga.  The Board was 
unable to find a reference to the USS Kitty Hawk; however, 
the Board recognizes that in the June 2002 rating action, the 
RO noted that the veteran's personnel records confirmed that 
he served aboard the USS Kitty Hawk in 1974.  Thus, in light 
of the above, the Board finds that the dates of the veteran's 
service aboard the USS Kitty Hawk need to be verified.  In 
addition, although the JSRRC (formerly CURR) addressed the 
veteran's race riot stressor, they did not address his other 
stressors of witnessing the deaths of airmen aboard the USS 
Kitty Hawk.  Therefore, the JSRRC must once again be 
contacted in an attempt to verify the veteran's 
aforementioned alleged stressors.    

The Board notes that additional evidence has been submitted 
since the last issued supplemental statement of the case 
(SSOC).  In August 2008, the veteran submitted directly to 
the AMC a private medical statement from Dr. Ponio, dated in 
June 2008.  In the statement, Dr. Ponio specifically 
discussed the veteran's alleged in-service stressors, and he 
also diagnosed the veteran with PTSD and linked his PTSD to 
his in-service stressors.  As this evidence is both relevant 
and pertinent to the service connection claim for PTSD, the 
Board finds that a remand is necessary to allow for the 
AMC/RO to have initial consideration of this evidence, as the 
veteran has not waived initial consideration of this evidence 
by the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304.

Lastly, the Board observes that in a statement from the 
veteran, received by the Board in July 2008, the veteran 
referred to using the services of a service representative.  
In addition, in a handwritten notation on the side of the 
statement (it is unclear as to whether the notation was 
written by the veteran or someone else), it was noted that 
the veteran's statement was submitted by the Veterans of 
Foreign Wars (VFW).  However, the Board notes that the record 
does not contain a signed VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
appointing the VFW as the veteran's representative.  
Accordingly, upon remand, the RO should take appropriate 
action to clarify whether the veteran has a representative.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain his intentions regarding 
representation.  He should be advised that 
the claims file does not contain a current 
VA Form 21-22 showing that the VFW 
represents him.  If he wishes to be 
represented by the VFW, request that he 
submit a properly executed VA Form 21-22.

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and/or the appropriate 
service entity to verify the precise dates 
the veteran was assigned to the USS Kitty 
Hawk.  

3.  The RO should once again contact the 
JSRRC and request that they attempt to 
confirm the veteran's alleged in-service 
stressors which involve an incident where 
an airman got sucked into a jet engine, 
and another incident where a wheel 
exploded and killed an airman.  Both 
incidents allegedly occurred while the 
veteran was aboard the USS Kitty Hawk.  If 
the JSRRC is unable to provide information 
regarding any of the stressors alleged by 
the veteran they should provide specific 
notation of that fact.

4.  If, and only if, one or more of the 
veteran's alleged stressors is (are) 
verified, the RO must schedule the veteran 
for a VA psychiatric examination to 
determine if he meets the diagnostic 
criteria for PTSD, and, if so, whether 
such is linked to a verified in-service 
stressor. The RO must inform the 
psychiatrist of the verified in-service 
stressor(s), and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  If 
so, is it at least as likely as not (50 
percent or greater probability) that 
the veteran's PTSD is causally linked 
to the verified in-service stressor(s)?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the veteran and his representative, if 
any, an SSOC, which addresses all of the 
evidence received since the last SSOC was 
issued.  An appropriate period of time 
should then be allowed for response, 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

